IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00394-CR

ANTHONY RAY DAVISON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 28651


                           MEMORANDUM OPINION


       Pursuant to a plea bargain, Anthony Ray Davison pled guilty to two counts of

unlawful possession of a firearm by a felon. Because the trial court's certificates of right

of appeal that Davison signed indicate Davison has no right to appeal and has waived

his right to appeal, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) ("The appeal

must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules."); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (plea bargain); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003) (waiver of appeal).

        Notwithstanding that this appeal must be dismissed, Davison may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if Davison believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Davison desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court's judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

        Accordingly, this appeal is dismissed.




                                          REX DAVIS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 2, 2019
Do not publish
[CR25]




Davison v. State                                                                   Page 2